Case 0:19-cv-61726-RS Document 1 Entered on FLSD Docket 07/12/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  BROWARD DIVISION

 ROSINE COULANGES,

        Plaintiff,

 v.                                                  CASE NO.:

 PARALLON ENTERPRISES, LLC., A foreign
 limited liability company,

       Defendant.
 _______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                       INTRODUCTION

        1. Plaintiff, ROSINE COULANGES (“Ms. Coulanges” or “Plaintiff”), brings this action

 pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

 FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

 monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

 and costs.

                                        JURISDICTION

        2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

 FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

 2201 et seq.

                                           PARTIES

        3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

 Broward County, Florida.
Case 0:19-cv-61726-RS Document 1 Entered on FLSD Docket 07/12/2019 Page 2 of 7



         4. Plaintiff worked for Defendant in Broward County, Florida, and the venue, therefore,

 for this case is the Broward Division of the Southern District of Florida.

         5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

 because it was engaged in commerce or in an industry affecting commerce who employed 50 or

 more employees within 75 miles of where Plaintiff worked, for each working day during each of

 20 or more calendar workweeks, prior to seeking leave under the FMLA.

         6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

 FMLA, based on the fact that: (a) she suffered from a serious health condition/pregnancy as

 defined by the FMLA which necessitated FMLA leave; and (b) she was employed by Defendant

 for at least 12 months and worked at least 1,250 hours during the relevant 12-month period prior

 to her seeking to exercise her rights to FMLA leave.

                                       FACTUAL ALLEGATIONS

         7.      Ms. Coulanges worked as a Team Lead Registrar for Defendant from June 2013,

 until her unlawful termination on May 11, 2018.

         8.      Ms. Coulanges became pregnant in 2017 and disclosed same to Defendant’s

 management, as she required time off from work to attend to her medical appointments.

         9.      In March 2018, Ms. Coulanges was scheduled for check-ups with her doctor

 regarding the development of her pregnancy.

         10.     Ms. Coulanges followed protocol by informing management every time she needed

 to visit the doctor.

         11.     Each time she notified management of same, her supervisor’s demeanor towards

 Ms. Coulanges would be hostile and retributive.
Case 0:19-cv-61726-RS Document 1 Entered on FLSD Docket 07/12/2019 Page 3 of 7



           12.   Based on the manner in which she was being treated and developments in her

 pregnancy, Ms. Coulanges’ doctor recommended that she take an FMLA medical leave from

 March 27, 2018, through April 8, 2018, to care for herself.

           13.   Accordingly, Ms. Coulanges applied, and was approved for FMLA during this time

 period.

           14.   This medical leave time was protected under the FMLA, and any interference or

 retaliation with same was illegal.

           15.   Yet, upon her return to work on April 9, 2018, Ms. Coulanges was chastised by

 HCA’s Human Resources managers for her FMLA-approved absences.

           16.   Ms. Coulanges was then given a final written notice for her absences despite being

 same being FMLA-approved.

           17.   That Ms. Coulanges was specifically written up for absences related to her FMLA

 leave demonstrates clear interference and retaliation for same.

           18.   In response to this discipline for what should have been FMLA protected time away

 from work, Ms. Coulanges contacted Defendant’s ethics department in Nashville, Tennessee and

 reported/objected to the behavior to which she was being subjected.

           19.   This objection, of course, is protected conduct under the FMLA.

           20.   During this communication, Ms. Coulanges spoke at length about the

 discriminatory practices that were being perpetuated by Defendant’s management.

           21.   In response, Defendant neglected to send a representative to Florida in order to

 properly investigate and remedy the matter, leaving Ms. Coulanges to suffer continued harassment

 and retaliation for the rest of her employment with Defendant.
Case 0:19-cv-61726-RS Document 1 Entered on FLSD Docket 07/12/2019 Page 4 of 7



        22.     It therefore came as no surprise that on May 11, 2018, just one (1) month after her

 return from FMLA leave, and shortly after her objections to Defendant’s retaliation for same, that

 when Ms. Coulanges arrived for work, she was brought into a room with Defendant’s management,

 and informed that she was terminated.

        23.     Ms. Coulanges attempted to defend herself by stating that other employees were

 regularly absent for non-PDA/FMLA reasons yet received no write-ups.

        24.     Ms. Coulanges also restated the nature of the treatment to which she was being

 subjected since disclosing her pregnancy and taking FMLA leave.

        25.     In response to this, Defendant’s management became irate and accused Ms.

 Coulanges of “attacking” her manager; yet, nothing was further from the truth.

        26.     Accordingly, Defendant then removed Ms. Coulanges from the premises and

 instructed the hospital security staff to ban Ms. Coulanges from setting foot on the premises.

        27.     This was incredibly embarrassing and traumatizing for Ms. Coulanges.

        28.     Punishing and ultimately terminating an employee for utilizing FMLA leave and

 objecting to disparate treatment for same, is the very definition of interference and retaliation,

 under the FMLA. See 29 C.F.R. § 825.220(a)(2).

        29.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

 employment, wages, benefits, and other remuneration to which she is entitled.

        30.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

 retaliated against her for attempting to utilize what she believed to be proper and authorized FMLA

 leave, and objecting to poor treatment upon her return from same.

        31.     Defendant acted with intent to retaliate against Plaintiff when she should have been,

 and was, FMLA covered.
Case 0:19-cv-61726-RS Document 1 Entered on FLSD Docket 07/12/2019 Page 5 of 7



        32.     Defendant fired Plaintiff because of her need for FMLA protected time away from

 work and her objections to Defendant’s poor treatment upon her return from same.

        33.     Defendant purposefully and intentionally interfered with, and retaliated against

 Plaintiff, for her attempt to use FMLA.

        34.     Defendant did not have a good faith basis for its actions.

                  COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

        35.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

 1-34, above.

        36.      At all times relevant hereto, Plaintiff was protected by the FMLA.

        37.     At all times relevant hereto, Defendant interfered with Plaintiff’s rights based on

 her use of FMLA.

        38.     At all times relevant hereto, Plaintiff was protected from interference under the

 FMLA.

        39.     As a result of Defendant’s intentional, willful and unlawful acts by interfering with,

 Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and

 incurred reasonable attorneys’ fees and costs.

        40.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.
Case 0:19-cv-61726-RS Document 1 Entered on FLSD Docket 07/12/2019 Page 6 of 7



                           COUNT II- RETALIATION UNDER THE FMLA

        41.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 34, above.

        42.     At all times relevant hereto, Plaintiff was protected by the FMLA.

        43.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

 her attempted use of FMLA protected leave and objecting to poor treatment by Defendant upon

 her return from same.

        44.     At all times relevant hereto, Plaintiff was protected from retaliation under the

 FMLA.

        45.     At all times relevant hereto, Defendant acted with the intent to retaliate against

 Plaintiff, because Plaintiff exercised her rights to take approved leave pursuant to the FMLA, and

 objected to poor treatment regarding same.

        46.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

 against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

 and incurred reasonable attorneys’ fees and costs.

        47.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.
Case 0:19-cv-61726-RS Document 1 Entered on FLSD Docket 07/12/2019 Page 7 of 7



                                     DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

 DATED this 12th day of July 2019.

                                               Respectfully Submitted,

                                               By:/s Noah E. Storch
                                               Noah E. Storch, Esq.
                                               Florida Bar No. 0085476
                                               Richard Guadagnolo, Esq.
                                               Florida Bar No. 109104
                                               RICHARD CELLER LEGAL, P.A.
                                               10368 W. SR. 84, Suite 103
                                               Davie, Florida 33324
                                               Telephone: (866) 344-9243
                                               Facsimile: (954) 337-2771
                                               E-mail: noah@floridaovertimelawyer.com
                                               E-mail: rich@floridaovertimelawyer.com

                                               Attorneys for Plaintiff
